DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Claims 1-5, 7-12, 14-16, and 18-20 are allowed.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney, Rebecca L. Rudolph (REG. NO. 41,539) on 12/01/2021.
The application has been amended as follows:
The listing of claims will replace all prior versions, and listings, of claims in the application.
1.	(Previously amended) A method for transmitting a live message, executed by a client end, and a persistent connection being established between the client end and a service end, the method comprising:
detecting periodically a status of the persistent connection with the service end;
in response to detecting that the persistent connection is in a disconnected status, re-establishing the persistent connection with the service end, and pulling a first-type message issued during disconnection of the persistent connection from the service end;
receiving a first-type message prompt instruction sent by the service end through the persistent connection, wherein the first-type message prompt instruction is generated by the service 
in response to the first-type message prompt instruction, pulling the target first-type message from the service end.
2.	(Previously amended) The method according to claim 1, wherein the pulling the first-type message during the disconnection of the persistent connection from the service end, comprises:
acquiring a first-type message identifier displayed locally;
generating a request for pulling the first-type message based on the first-type message identifier displayed locally; and
sending the request for pulling the first-type message to the service end, so that the service end returns the first-type message issued during the disconnection of the persistent connection.
3.	(Original) The method according to claim 2, wherein the first-type message identifier is monotonous and increases incrementally.
4.	(Previously amended) The method according to claim 1, wherein the detecting periodically the status of the persistent connection with the service end, comprises:
detecting periodically whether a heartbeat detection request is received, wherein the heartbeat detection request comprises a second-type message sent by the service end through the persistent connection; and
when the heartbeat detection request is not received, detecting whether the persistent connection is in the disconnected status using a status detection request.
5.	(Previously amended) The method according to claim 4, wherein after the detecting periodically whether the heartbeat detection request is received, the method further comprises:

6.	(Cancelled)
7.	(Original) The method according to claim 1, wherein after the pulling the first-type message from the service end, the method further comprises:
screening and/or sorting the pulled first-type message based on a first-type message identifier displayed locally, and displaying the pulled first-type message based on a processing result.
8.	(Currently amended) The method according to claim [[6]]1, wherein the fixed event comprises at least one of: a voting, a gift money, or a gift.
9.	(Currently amended) A method for transmitting a live message, executed by a service end, and a persistent connection being established between the service end and a client end, the method comprising:
in response to a request for establishing the persistent connection of the client end, re-establishing the persistent connection with the client end, wherein the request for establishing the persistent connection is generated when the client end detects that the persistent connection with the service end is in a disconnected status;
sending a first-type message issued during disconnection of the persistent connection to the client end; and
sending a first-type message prompt instruction to the client end through the persistent connection, so that in response to the first-type message prompt instruction, the client end pulls a target first-type message from the service end,
target first-type message.
10.	(Original) The method according to claim 9, wherein the sending the first-type message issued during disconnection of the persistent connection to the client end, comprises:
in response to a request for pulling the first-type message generated by the client end based on a displayed first-type message identifier, sending the first-type message issued during the disconnection of the persistent connection to the client end.
11.	(Original) The method according to claim 10, wherein the first-type message identifier is monotonous and increases incrementally.
12.	(Original) The method according to claim 9, wherein the method further comprises:
sending a heartbeat detection request comprising a second-type message to the client end periodically through the persistent connection, so that the client end detects whether the persistent connection is in the disconnected status using a status detection request when the heartbeat detection request is not received.
13.	(Cancelled)
14.	(Currently amended) The method according to claim [[13]]9, wherein the fixed event comprises at least one of: a voting, a gift money, or a gift.
15.	(Previously amended) An electronic device for transmitting a live message, comprising:
at least one processor; and
a memory, communicatively connected to the at least one processor; wherein,

detecting periodically a status of the persistent connection with the service end;
in response to detecting that the persistent connection is in a disconnected status, re-establishing the persistent connection with the service end, and pulling a first-type message issued during disconnection of the persistent connection from the service end;
receiving a first-type message prompt instruction sent by the service end through the persistent connection, wherein the first-type message prompt instruction is generated by the service end in response to a fixed event in a live stream room, for reminding the client end that there is a target first-type message; and
in response to the first-type message prompt instruction, pulling the target first-type message from the service end.
16. (Previously amended) The electronic device according to claim 15, wherein the pulling the first-type message during disconnection of the persistent connection from the service end, comprises:
acquiring a first-type message identifier displayed locally;
generating a request for pulling the first-type message based on the first-type message identifier displayed locally; and
sending the request for pulling the first-type message to the service end, so that the service end returns the first-type message issued during the disconnection of the persistent connection.
17. (Cancelled)
18. (Original) An electronic device for transmitting a live message, comprising:

a memory, communicatively connected to the at least one processor; wherein,
the memory, storing instructions executable by the at least one processor, the instructions, when executed by the at least one processor, cause the at least one processor to perform the method executed by a service end according to claim 9. 
19. (Original) A non-transitory computer readable storage medium, storing computer instructions, the computer instructions, when executed by a processor, cause the processor to perform the method executed by a client end according to claim 1.
20. (Original) A non-transitory computer readable storage medium, storing computer instructions, the computer instructions, when executed by a processor, cause the processor to perform the method executed by a service end according to claim 9. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, client end detects periodically a status of a persistent connection with service end, the persistent connection is established between the client end and the service end; in response to detecting that the persistent connection is in a disconnected status, the client end re-establishes the persistent connection with the service end and pulls a first-type message issued during disconnection of the persistent connection from the service end; receive a first-type message prompt instruction sent by the service end through the persistent connection, the first-type message prompt instruction is generated by the service end in response to a fixed event in a live stream room, for reminding the client end that there is a target first-type message; in response to the first-type message prompt instruction, pull the target first-type message from the service end, in light of other features described in independent claims 1, 9, and 15.

Kaneko et al. (US 2013/0117413 A1) discloses receive a response message to instruct the response/request executing section to acquire a content from a designated relaying device; in response to such an instruction from the server, the response/request executing section transmits the request message to the relaying device designated by the server.  Kaneko does not explicitly disclose client end detects periodically a status of a persistent connection with service end, the persistent connection is established between the client end and the service end; in response to detecting that the persistent connection is in a disconnected status, the client end re-establishes the persistent connection with the service end and pulls a first-type message issued during disconnection of the persistent connection from the service end; the first-type message prompt instruction is generated by the service end in response to a fixed event in a live stream room, for reminding the client end that there is a target first-type message; in response to the first-type message prompt instruction, pull the target first-type message from the service end.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Kaylee Huang

/KAYLEE J HUANG/Examiner, Art Unit 2447